

115 SRES 681 ATS: Designating the week beginning October 21, 2018, as “National Character Counts Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 681IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Grassley (for himself, Ms. Stabenow, Mr. Alexander, Mr. Donnelly, and Mr. Enzi) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week beginning October 21, 2018, as National Character Counts Week.
	
 Whereas the well-being of the United States requires that the young people of the United States become an involved, caring citizenry of good character;
 Whereas the character education of children has become more urgent, as violence by and against youth increasingly threatens the physical and psychological well-being of the people of the United States;
 Whereas, more than ever, children need strong and constructive guidance from their families and their communities, including schools, youth organizations, religious institutions, and civic groups;
 Whereas the character of a nation is only as strong as the character of its individual citizens;
 Whereas the public good is advanced when young people are taught the importance of good character and the positive effects that good character can have in personal relationships, in school, and in the workplace;
 Whereas scholars and educators agree that people do not automatically develop good character and that, therefore, conscientious efforts must be made by institutions and individuals that influence youth to help young people develop the essential traits and characteristics that comprise good character;
 Whereas, although character development is, first and foremost, an obligation of families, the efforts of faith communities, schools, and youth, civic, and human service organizations also play an important role in fostering and promoting good character;
 Whereas Congress encourages students, teachers, parents, youth, and community leaders to recognize the importance of character education in preparing young people to play a role in determining the future of the United States;
 Whereas effective character education is based on core ethical values, which form the foundation of a democratic society;
 Whereas examples of character are trustworthiness, respect, responsibility, fairness, caring, citizenship, and honesty;
 Whereas elements of character transcend cultural, religious, and socioeconomic differences;
 Whereas the character and conduct of youth reflect the character and conduct of society, and, therefore, every adult has the responsibility to teach and model ethical values and every social institution has the responsibility to promote the development of good character;
 Whereas Congress encourages individuals and organizations, especially those that have an interest in the education and training of the young people of the United States, to adopt the elements of character as intrinsic to the well-being of individuals, communities, and society;
 Whereas many schools in the United States recognize the need, and have taken steps, to integrate the values of their communities into teaching activities; and
 Whereas the establishment of National Character Counts Week, during which individuals, families, schools, youth organizations, religious institutions, civic groups, and other organizations focus on character education, is of great benefit to the United States: Now, therefore, be it
	
 That the Senate— (1)designates the week beginning October 21, 2018, as National Character Counts Week; and
 (2)calls upon the people of the United States and interested groups—
 (A)to embrace the elements of character identified by local schools and communities, such as trustworthiness, respect, responsibility, fairness, caring, and citizenship; and
 (B)to observe the week with appropriate ceremonies, programs, and activities.